Citation Nr: 0115329	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Evaluation of residuals, laceration of the right thumb, and 
middle and ring fingers, rated as noncompensably (zero 
percent) disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty from March 1947 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
RO, which granted service connection for residuals of a 
laceration of the right thumb, and middle and ring fingers 
and assigned a noncompensable evaluation.  The veteran's 
appeal of this rating was initiated following an original 
award.  Consequently, the rating issue on appeal is not the 
result of a claim for increased entitlement, rather one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In June 2000, a VA video conference hearing (personal 
hearing) was conducted between the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center, and the 
Wilmington, Delaware RO.  

In evaluating the veteran's service connected residuals, 
laceration of the right thumb, and middle and ring fingers, 
the RO rated this disability solely as scars.  However, both 
the text and effect of the RO's rating actions deny the 
veteran's primary claim on appeal--service connection for a 
right hand disorder, other than laceration scars, to include 
a right index finger disorder, with right hand pain and 
functional impairment.  The veteran has expressed 
disagreement with the denial of service connection for a 
right hand disorder, other than laceration scars, claimed as 
residuals of multiple injuries of the right hand, and 
fingers, to include the index finger and thumb.  See June 
1998 Application for Compensation or Pension, September 1999 
notice of disagreement (NOD), November 1999 substantive 
appeal (VA Form 9), and transcript of a June 2000 personal 
hearing.  Because the RO has effectively denied service 
connection for other right hand injury residuals, the issue 
of entitlement to service connection for right hand 
disorders, other then laceration scars, claimed as residuals 
of multiple injuries of the right hand, to include the index 
finger, and thumb, requires development in conjunction with 
the instant issue on appeal.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  


REMAND

The Board notes that the January 1999 rating decision on 
appeal did not grant in full the benefit on appeal initially 
and continuously sought by the veteran, that is, service 
connection for residuals of multiple injuries of the right 
hand, fingers and thumb.  As noted in the Introduction 
section above, the veteran has repeatedly asserted that he 
sustained more than one right hand injury in service, and 
that such residuals include more than laceration scars of the 
thumb, middle and ring fingers.  As neither the October 1999 
statement of the case (SOC) nor the September 2000 
supplemental statement of the case (SSOC) wholly address the 
veteran's claims and assertions on appeal, issuance of a SOC 
which does so is required by 38 C.F.R. § 19.26 (2000).  
Moreover, because the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a 
referral of the issue to the RO does not suffice when the 
veteran files a NOD to a RO decision, a remand is required.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

Additionally, the veteran's September 1998 VA examination 
report includes reference to a right thumb and hand injury in 
1974-an injury which would appear to be of post-service 
origin.  The veteran should be contacted in this regard, and 
medical records should be obtained pertaining to this injury.

Regarding another primary concern, the Board finds both VA 
examinations of record are inadequate to rate the veteran's 
service-connected right hand disability, as previously 
characterized at the RO.  The September 1998 VA scars 
examination report fails to include a necessary medical 
statement as to whether the veteran's service-connected right 
hand laceration scars are painful.  Specifically, the 
notation that finger "sensation was intact" does not rule 
out the existence of painful scar(s).  

Additionally, both the September 1998 VA scars report and the 
July 2000 VA hand report include notation of multiple right 
hand and finger pathologies and diagnoses, some of unclear or 
undetermined etiology or relationship to service.  Current 
diagnoses include: status post soft tissue trauma and bone 
trauma of the right hand; adhesive capsulitis of the right 
thumb and index finger; degenerative joint disease; 
ligamentous instability and chronic grade 2 strain of the 
collateral ligaments, "MP" joint of the right thumb, and 
ligament of the proximal interphalangeal joint of the right 
index finger; status post crush injury of the right hand, 
with residual deformity, loss of active motion, loss of 
sensation of the right thumb and index fingers, with pain; 
overall functional impairment of the right hand.   

Of equal importance is that these VA examination reports 
raise as many questions as are answered, not only with regard 
to etiology of right hand pathology, but as to the severity 
of service-connected right hand disability-separate from any 
non-service-connected right hand disability.  While the July 
2000 report notes well-healed index and middle (long) finger 
scars, no notation was made as to whether these were painful.  
Additionally, the service-connected right thumb scar was not 
noted to be well-healed, but the significance of this lack of 
notation is unspecified, as is the existence of any painful 
thumb scar.  Moreover, the veteran's diagnosed status post 
crush-type injury of the right hand, with residual deformity, 
loss of active motion, loss of sensation to the right thumb 
and index fingers, was also found to have "pain [as] a 
component of this condition."  The examiner also noted 
significant impairment of function in all uses of the right 
thumb and index fingers, with some impairment of grasp, 
although not clearly so, but with overall functional 
impairment of the right hand.  The VA report fails to include 
explanation of the reference to a right thumb and hand injury 
in 1974-an injury which would appear to be of post-service 
origin, if documented.  

Accordingly, the veteran should be provided a VA scars and 
hand examination to definitively determine the etiology of 
all right hand, right thumb, and right finger pathology, as 
well as the severity of each of the same.  

The case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any symptomatology involving the 
right hand, right thumb,  right fingers, 
or residuals of right hand injuries or 
lacerations, dated from November 1964 to 
the present, to include treatment in 
connection with a 1974 hand injury.

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from November 
1964 to the present, including those from 
the VA outpatient center located in 
Wilmington, Delaware, if not already of 
record, as well as any other VA and/or 
non-VA medical facility or provider 
identified by the veteran, including 
treatment of a 1974 hand injury.

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The veteran should be scheduled for 
appropriate VA examination to identify 
all symptoms of his service-connected 
residuals of a laceration of the right 
thumb, middle finger and ring finger.  
All necessary studies should be obtained.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case-including the service 
medical records.  All related medical 
history and complaints should be recorded 
in full.

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for any specialty examinations, 
if deemed warranted.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

5.  The RO should thereafter issue a 
statement of the case (SOC) responsive to 
the veteran's September 1999 NOD and 
November 1999 substantive appeal, 
regarding service connection for a right 
hand disorder(s) other than residuals of 
laceration scars, to include the right 
index finger disorder, and residuals of 
multiple injuries of the right hand and 
fingers.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

This claim should be returned to the 
Board only if a timely substantive appeal 
is completed.  

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an original compensable evaluation for 
the service-connected residuals of 
lacerations of the right thumb, middle 
and ring fingers, in light of all of the 
pertinent evidence of record (to include 
that associated with the claims file on 
remand), and all applicable legal 
authority.  Consideration should be given 
to assigning staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).

7.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a SSOC and afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

